         Case 1:18-cv-00142-KHP Document 42
                                         41 Filed 10/06/20
                                                  10/05/20 Page 1 of 1




                                                    U.S. Department of Justice
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007

                                 10/06/2020
                                                    October 5, 2020

By ECF
The Honorable Katherine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                         10/06/2020
       Re:    Debra Early-King v. United States, 18 Civ. 142 (KHP)

Dear Judge Parker,

        This Office represents the United States, the defendant in the above-referenced Federal
Tort Claims Act case in which trial is set to begin on November 16, 2020. Although the
Government was not intending to file any motions in limine, which are due today, Plaintiff made
a production of a selection of photographs for the first time in this matter on Friday afternoon
that may necessitate motion practice. The parties are conferring about a possible resolution to a
dispute over these photographs. To allow additional time for negotiation of a resolution, the
Government respectfully requests a one week extension of the motions in limine filing deadlines.
Plaintiff consents to this request.

       Thank you for your consideration of this matter.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                    By:             /s/ Stephen Cha-Kim
                                                    STEPHEN CHA-KIM
                                                    JENNIFER JUDE
                                                    Assistant United States Attorneys
                                                    (212) 637-2768, -2663
                                                    stephen.cha-kim@usdoj.gov
                                                    jennifer.jude@usdoj.gov
